

113 S1072 RS: Small Airplane Revitalization Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 187113th CONGRESS1st SessionS. 1072[Report No. 113–108]IN THE SENATE OF THE UNITED STATESMay 23, 2013Ms. Klobuchar (for herself, Ms. Murkowski, Mr. Moran, Mr. Roberts, Mr. Johanns, Mr. Begich, Mr. Risch, Mr. Udall of New Mexico, Mr. Tester, Mr. Inhofe, Ms. Heitkamp, Ms. Ayotte, Mr. Boozman, Mr. Franken, Mr. Pryor, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationSeptember 17, 2013Reported by Mr.
			 Rockefeller, with an amendmentStrike out all after the enacting clause and insert
			 the part printed in italicA BILLTo ensure that the Federal Aviation Administration
		  advances the safety of small airplanes and the continued development of the
		  general aviation industry, and for other purposes.1.Short titleThis Act may be cited as the
			 Small Airplane Revitalization Act of
			 2013.2.FindingsCongress makes the following
			 findings:(1)A healthy small
			 aircraft industry is integral to economic growth and to maintaining an
			 effective transportation infrastructure for communities and countries around
			 the world.(2)Small airplanes
			 comprise nearly 90 percent of general aviation aircraft certified by the
			 Federal Aviation Administration.(3)General aviation
			 provides for the cultivation of a workforce of engineers, manufacturing and
			 maintenance professionals, and pilots who secure the economic success and
			 defense of the United States.(4)General aviation
			 contributes to well-paying jobs in the manufacturing and technology sectors in
			 the United States and products produced by those sectors are exported in great
			 numbers.(5)Technology
			 developed and proven in general aviation aids in the success and safety of all
			 sectors of aviation and scientific competence.(6)The average small
			 airplane in the United States is now 40 years old and the regulatory barriers
			 to bringing new designs to the market are resulting in a lack of innovation and
			 investment in small airplane design.(7)Since 2003, the
			 United States lost 10,000 active private pilots per year on average, partially
			 due to a lack of cost-effective, new small airplanes.(8)General aviation
			 safety can be improved by modernizing and revamping the regulations relating to
			 small airplanes to clear the path for technology adoption and cost-effective
			 means to retrofit the existing fleet with new safety technologies.3.Safety and
			 regulatory improvements for general aviation(a)In
			 generalNot later than December 15, 2015, the Administrator of
			 the Federal Aviation Administration shall issue a final rule—(1)to advance the
			 safety and continued development of small airplanes by reorganizing the
			 certification requirements for such airplanes under part 23 to streamline the
			 approval of safety advancements; and(2)that meets the
			 objectives described in subsection (b).(b)Objectives
			 describedThe objectives described in this subsection are the
			 following objectives of the Part 23 Reorganization Aviation Rulemaking
			 Committee:(1)The establishment
			 of a regulatory regime for small airplanes that will improve safety and
			 decrease certification costs.(2)The establishment
			 of broad, outcome-driven safety objectives that will spur innovation and
			 technology adoption.(3)The replacement of
			 current, prescriptive requirements under part 23 with performance-based
			 regulations.(4)The use of
			 consensus standards accepted by the Federal Aviation Administration to clarify
			 how the safety objectives of part 23 may be met using specific designs and
			 technologies.(c)Consensus-Based
			 standardsIn prescribing regulations under this section, the
			 Administrator shall use consensus standards, as described in section 12(d) of
			 the National Technology Transfer and Advancement Act of 1996 (15 U.S.C. 272
			 note), to the extent practicable while continuing to evaluate traditional
			 methods for meeting the objectives of part 23.(d)Safety
			 cooperationThe Administrator shall lead the effort to improve
			 general aviation safety by working with leading aviation regulators to assist
			 them in adopting a complementary regulatory approach for small
			 airplanes.(e)DefinitionsIn this section:(1)Consensus
			 standards(A)In
			 generalThe term consensus standards means standards
			 developed by an organization described in subparagraph (B) that may include
			 provisions requiring that owners of relevant intellectual property have agreed
			 to make that intellectual property available on a nondiscriminatory,
			 royalty-free, or reasonable royalty basis to all interested persons.(B)Organizations
			 describedAn organization described in this subparagraph is a
			 domestic or international organization that—(i)plans, develops,
			 establishes, or coordinates, through a process based on consensus and using
			 agreed-upon procedures, voluntary standards; and(ii)operates in a
			 transparent manner, considers a balanced set of interests with respect to such
			 standards, and provides for due process and an appeals process with respect to
			 such standards.(2)General
			 aviationThe term general aviation means all
			 aviation activities other than scheduled commercial air carrier operations and
			 military aviation.(3)Part
			 23The term part 23 means part 23 of title 14, Code
			 of Federal Regulations.(4)Part 23
			 Reorganization Aviation Rulemaking CommitteeThe term Part
			 23 Reorganization Aviation Rulemaking Committee means the aviation
			 rulemaking committee established by the Federal Aviation Administration in
			 August 2011 to consider the reorganization of the regulations under part
			 23.(5)Small
			 airplaneThe term small airplane means an airplane
			 to which part 23 applies.1.Short titleThis Act may be cited as the
			 Small Airplane Revitalization Act of
			 2013.2.FindingsCongress makes the following
			 findings:(1)A healthy small aircraft
			 industry is integral to economic growth and to maintaining an effective
			 transportation infrastructure for communities and countries around the
			 world.(2)Small airplanes comprise
			 nearly 90 percent of general aviation aircraft certified by the Federal
			 Aviation Administration.(3)General aviation provides
			 for the cultivation of a workforce of engineers, manufacturing and maintenance
			 professionals, and pilots who secure the economic success and defense of the
			 United States.(4)General aviation
			 contributes to well-paying jobs in the manufacturing and technology sectors in
			 the United States and products produced by those sectors are exported in great
			 numbers.(5)Technology developed and
			 proven in general aviation aids in the success and safety of all sectors of
			 aviation and scientific competence.(6)The average small
			 airplane in the United States is now 40 years old and the regulatory barriers
			 to bringing new designs to the market are resulting in a lack of innovation and
			 investment in small airplane design.(7)Since 2003, the United
			 States lost 10,000 active private pilots per year on average, partially due to
			 a lack of cost-effective, new small airplanes.(8)General aviation safety
			 can be improved by modernizing and revamping the regulations relating to small
			 airplanes to clear the path for technology adoption and cost-effective means to
			 retrofit the existing fleet with new safety technologies.3.Safety and regulatory
			 improvements for general aviation(a)In
			 generalNot later than December 15, 2015, the Administrator of
			 the Federal Aviation Administration shall issue a final rule—(1)to advance the safety and
			 continued development of small airplanes by reorganizing the certification
			 requirements for such airplanes under part 23 to streamline the approval of
			 safety advancements; and(2)that meets the objectives
			 described in subsection (b).(b)Objectives
			 describedThe objectives described in this subsection are based
			 on the recommendations of the Part 23 Reorganization Aviation Rulemaking
			 Committee:(1)The establishment of a
			 regulatory regime for small airplanes that will improve safety and reduce the
			 regulatory cost burden for the Federal Aviation Administration and the aviation
			 industry.(2)The establishment of
			 broad, outcome-driven safety objectives that will spur innovation and
			 technology adoption.(3)The replacement of
			 current, prescriptive requirements under part 23 with performance-based
			 regulations.(4)The use of consensus
			 standards accepted by the Federal Aviation Administration to clarify how the
			 safety objectives of part 23 may be met using specific designs and
			 technologies.(c)Consensus-Based
			 standardsIn prescribing regulations under this section, the
			 Administrator shall use consensus standards, as described in section 12(d) of
			 the National Technology Transfer and Advancement Act of 1996 (15 U.S.C. 272
			 note), to the extent practicable while continuing traditional methods for
			 meeting part 23.(d)Safety
			 cooperationThe Administrator shall lead the effort to improve
			 general aviation safety by working with leading aviation regulators to assist
			 them in adopting a complementary regulatory approach for small
			 airplanes.(e)DefinitionsIn this section:(1)Consensus
			 standards(A)In
			 generalThe term consensus standards means standards
			 developed by an organization described in subparagraph (B) that may include
			 provisions requiring that owners of relevant intellectual property have agreed
			 to make that intellectual property available on a nondiscriminatory,
			 royalty-free, or reasonable royalty basis to all interested persons.(B)Organizations
			 describedAn organization described in this subparagraph is a
			 domestic or international organization that—(i)plans, develops,
			 establishes, or coordinates, through a process based on consensus and using
			 agreed-upon procedures, voluntary standards; and(ii)operates in a
			 transparent manner, considers a balanced set of interests with respect to such
			 standards, and provides for due process and an appeals process with respect to
			 such standards.(2)Part
			 23The term part 23 means part 23 of title 14, Code
			 of Federal Regulations.(3)Part 23 Reorganization
			 Aviation Rulemaking CommitteeThe term Part 23
			 Reorganization Aviation Rulemaking Committee means the aviation
			 rulemaking committee established by the Federal Aviation Administration in
			 August 2011 to consider the reorganization of the regulations under part
			 23.(4)Small
			 airplaneThe term small airplane means an airplane
			 which is certified to part 23 standards.September 17, 2013Reported with an amendment